         Nicholas J. Henderson, OSB #074027
         nhenderson@portlaw.com
         MOTSCHENBACHER & BLATTNER, LLP
         117 SW Taylor St., Suite 200
         Portland, OR 97204
         Telephone: (503) 417-0500
         Facsimile: (503) 417-0501



                                     UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF OREGON


                                                          Case No. 18-32288-pcm7
          In Re:
          THREE J’S DISTRIBUTING, INC.                    NOTICE RE: LBR 5005-4
                                                          CERTIFICATION
                          Debtors.


                   Dominguez Family Enterprises, Inc. (“DFE”) hereby provides notice, pursuant to LBR

         5005-4, that on September 11, 2020, it attempted to file an objection to the Motion and Notice of

         Intent to Settle and Compromise Adversary Proceeding 20-3063 and Order Thereon [Doc. #121]

         (the “Settlement Motion”) filed by Rodolfo A. Camacho, Chapter 7 Trustee (the “Trustee”). At the

         time it attempted to file such objection, the Bankruptcy Court’s CM/ECF filing system was

         unavailable. When encountering the unavailability of the electronic filing system, counsel for DFE

         immediately sent a copy of the objection to the Trustee’s attorney via email. The objection has now

         been filed as ECF No. 123.

                   DATED: September 11, 2020.

                                                      MOTSCHENBACHER & BLATTNER, LLP

                                                      /s/ Nicholas J. Henderson
                                                      Nicholas J. Henderson, OSB #074027
                                                      Attorney for Dominguez Family Enterprises, Inc.


Page 1 of 1 OBJECTION TO MOTION AND NOTICE OF INTENT TO SETTLE                          MOTSCHENBACHER & BLATTNER LLP
                                                                                          117 SW Taylor Street, Suite 300
               AND COMPROMISE                                                                 Portland, Oregon 97204
{00389057:1}                                                                                   Phone: 503-417-0500
                                                                                                Fax: 503-417-0501
                                                                                                www.portlaw.com
                                         CERTIFICATE OF SERVICE

         I hereby certify that on September 14, 2020, I served the foregoing NOTICE RE: LBR 5005-4
         CERTIFICATION on the following through the Court’s CM/ECF electronic notice processes:

                   TIMOTHY J CONWAY tim.conway@tonkon.com,
                    candace.duncan@tonkon.com;spencer.fisher@tonkon.com;leslie.hurd@tonkon.com
                   DAVID W CRISWELL criswelld@lanepowell.com, docketing-
                    PDX@Lanepowell.com;holleym@lanepowell.com
                   Rodolfo A Camacho rudy.camacho@gmail.com,
                    ecf.alert+rudycamacho@titlexi.com;lawknut@comcast.net
                   ERICH M PAETSCH epaetsch@sglaw.com, ktate@sglaw.com
                   JONATHAN M RADMACHER jonathanr@mcewengisvold.com,
                    docketing@mcewengisvold.com;lisac@mcewengisvold.com
                   PAUL M. ROSENBLATT prosenblatt@kilpatricktownsend.com,
                    sagreen@kilpatricktownsend.com;mwilliams@kilpatricktownsend.com
                   SHAWN P RYAN shawn@sryanlaw.com, lynette@sryanlaw.com
                   THOMAS W STILLEY tom@sussmanshank.com,
                    jhume@sussmanshank.com,ecf.thomas.stilley@sussmanshank.com;thomas-stilley-
                    7866@ecf.pacerpro.com
                   BRAD T SUMMERS summerst@lanepowell.com, docketing-
                    pdx@lanepowell.com;holleym@lanepowell.com
                   US Trustee, Portland USTPRegion18.PL.ECF@usdoj.gov

         I further certify that I served the foregoing document on the following by First Class Mail,
         postage prepaid:

         Bennington & Moshofsky PC         EBONEY COBB                      Jorge Hasbun
         4800 SW Griffith Dr #350          Perdue Brandon Fielder et al     9725 SW Beaverton-Hillsdale
         Beaverton, OR 97005               500 E Border St #640             #120
                                           Arlington, TX 76010              Beaverton, OR 97005

         The Kroger Co                     B SCOTT WHIPPLE
         Law Department                    Whipple Law Office, LLC
         Attn Kyle Grubbs                  1675 SW Marlow Ave., Suite 201
         1014 Vine St                      Portland, OR 97225
         Cincinnati, OH 45202

         DATED: September 14, 2020                    MOTSCHENBACHER & BLATTNER, LLP

                                                              /s/ Nicholas J. Henderson
                                                              Nicholas J. Henderson, OSB #074027
                                                              Of Attorneys for Debtor



Page 1 of 1 OBJECTION TO MOTION AND NOTICE OF INTENT TO SETTLE                          MOTSCHENBACHER & BLATTNER LLP
                                                                                          117 SW Taylor Street, Suite 300
                   AND COMPROMISE                                                             Portland, Oregon 97204
{00389057:1}                                                                                   Phone: 503-417-0500
                                                                                                Fax: 503-417-0501
                                                                                                www.portlaw.com
